Case 2:19-cv-00104-WCB Document 44-2 Filed 01/13/20 Page 1 of 5 PageID #: 775




              IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TEXAS
                       MARSHALL DIVISION
                                     §
John Van Stry,                       §
      Plaintiff,                     §
                                     §
                                     §      Case No.   2:19-cv-00104-WCB
v.
                                     §      Jury
Travis Robert McCrea,                §
                                     §
      Defendant.


       [PROPOSED] ORDER RE PLAINTIFF’S MOTION FOR
      SANCTIONS AGAINST DEFENDANT FOR FAILURE TO
     OBEY THE COURT’S ORDER TO PRODUCE DISCOVERY
                   BY A DATE CERTAIN


      Having considered PLAINTIFF’S MOTION FOR SANCTIONS

AGAINST DEFENDANT FOR FAILURE TO OBEY THE COURT’S

ORDER TO P RODUCE DISCOVERY BY A DATE CERTAIN

(“Motion”), the Court hereby GRANTS the Motion and ORDERS the following

facts be taken as a given:

       Mr. McCrea wrote the software for the eBook.Bike book distribution
         site;
       Mr. McCrea solely ran and controlled eBook.Bike;
       Mr. McCrea operated eBook.Bike on servers hosted by Francisco
         Humberto Dias doing business as Frantech Solutions (“Frantech
         Solutions”) in Nevada, AbeloHost B.V. (“AbeloHost”) in the
         Netherlands, SC Parfumuri Femei.com SRL, doing business as

                                     1
Case 2:19-cv-00104-WCB Document 44-2 Filed 01/13/20 Page 2 of 5 PageID #: 776




          Netsilvania (“Netsilvania”) in Romania, and Cloudflare Inc.
          (“Cloudflare”), in Dallas, Texas (collectively “Hosts”8);
        Mr. McCrea reproduced the Works by copying them from Frantech
          Solutions in Nevada, to AbeloHost, from AbeloHost to Netsilvania,
          and from Frantech        Solutions, AbeloHost and Netsilvania to
          Cloudflare, in Dallas, Texas;
        Mr. McCrea reproduced the covers of each of the Works and posted
          them to eBook.Bike on the Hosts when creating the corresponding
          advertising/download pages of eBook.Bike on the Hosts;
        Mr. McCrea reproduced the Works when he converted them from
          EPUB to Text format and vice versa, on his eBook.Bike website
          located on his Hosts;
        Mr. McCrea made available for distribution, and did distribute, entire
          copies of the Works from, to, and/or into the United States through his
          eBook.Bike website via his Hosts.
        Mr. McCrea made eBook.Bike’s functionality publicly available to
          persons in the United States to upload and download the Works onto
          his Hosts;
        Mr. McCrea provided visitors to his website specific instructions to
          upload books to, and download books from, his eBook.Bike website
          for use with Kindle, Kobo Reader, Android, and Nook devices;
        Mr. McCrea had knowledge that the copyrighted Works had been


8
    Cloudflare is included in the term “Hosts” for convenience. Technically,
    Cloudflare is, among other things, a “caching service”; however, like webhosts,
    Cloudflare has copies of the eBook.Bike content, and Mr. McCrea knows copies
    of the eBook.Bike content will be copied to be distributed to users from
    Cloudflare servers.

                                          2
Case 2:19-cv-00104-WCB Document 44-2 Filed 01/13/20 Page 3 of 5 PageID #: 777




         uploaded to eBook.Bike on his Hosts;
       Mr. McCrea had knowledge of the copyright notices on the Works;
       Mr. McCrea had actual knowledge that Mr. McCrea’s operation of
         eBook.Bike violated Mr. Van Stry’s copyrights in the Works and that
         Mr. McCrea was required to remove the Works from eBook.Bike,
         through “take down” notices and cease and desist letters he received
         from Mr. Van Stry, Mr. Van Stry’s lawyers and every Host;
       Users of eBook.Bike in the United States uploaded and downloaded
         Works to and from eBook.Bike on his Hosts without license to do so;
       Mr. McCrea had actual knowledge that users of eBook.Bike in the
         United States did not have Mr. Van Stry’s permission to upload and
         download the Works.
       Mr. McCrea would have no difficulty identifying the location of the
         Works on eBook.Bike;
       Mr. McCrea could have removed the Works from eBook.Bike quickly
         and easily;
       Mr. McCrea would have faced no hardship if the Works were removed
         from eBook.Bike;
       Mr. McCrea received revenue by attracting users to eBook.Bike
         through the availability of the Works for distribution in the United
         States;
       Mr. McCrea did not remove any of the Works from eBook.Bike prior
         to taking the whole site offline after suit was filed.
       Mr. McCrea registered the books.cat domain;
       Mr. McCrea was an administrator for books.cat;
       Mr. McCrea coordinated with “hunters” for books.cat who obtained


                                         3
Case 2:19-cv-00104-WCB Document 44-2 Filed 01/13/20 Page 4 of 5 PageID #: 778




         books, removed digital security from the books, and uploaded the
         books to eBook.Bike on the Hosts;
       Mr. McCrea engaged and used California-headquartered Cloudflare’s
         reverse-VPN service to conceal eBook.Bike’s Hosts.
       Mr. McCrea distributed millions of copyrighted books through
         eBook.Bike without permission of the rights holders;
       Mr. McCrea valued eBook.Bike at over a million dollars;
       Mr. McCrea made hundreds of thousands of dollars through
         eBook.Bike;
       Mr. McCrea used revenue generated by eBook.Bike to buy an airplane;
       Mr. McCrea kept analytics regarding the location of users who were
         uploading and downloading the Works;
       Mr. McCrea had statistics regarding the number of times the Works
         were uploaded and downloaded;
       Mr. McCrea received Plaintiff’s document retention notice August 16,
         2019; and
       Mr. McCrea caused any statistics or analytics regarding his activities
         relating to Works to be destroyed after the lawsuit was filed and after
         receiving a document retention notice.

      The Court further ORDERS that Defendant is prohibited from supporting

his defenses.

      The Court further FINDS that allowing Defendant to move to un-deem

Plaintiff’s First set of Requests for Admission [#39–1 at 20–28] (“RFAs”) would

at this point prejudice Plaintiff and ORDERS that Defendant is precluded from



                                       4
Case 2:19-cv-00104-WCB Document 44-2 Filed 01/13/20 Page 5 of 5 PageID #: 779




moving to un-deem the RFAs.




                                     5
